VOTING AGREEMENT

VOTING AGREEMENT dated as of July      , 2008, by and among the undersigned
holders (each, a “Shareholder”) of shares of common stock of The X-Change
Corporation (the “Company Common Stock”) for the benefit of Samson Investment
Company, a Nevada corporation, Ironman PI Fund (QP), L.P., a Texas limited
partnership, and John Thomas Bridge and Opportunity Fund, LP, a Delaware limited
partnership (each a “Purchaser” and collectively, the “Purchasers”) as follows:

WHEREAS, on December 4, 2007, pursuant to that certain Securities Purchase
Agreement by and among the Purchasers, the Company and AirGATE Technologies,
Inc. (as amended, modified or supplemented from time to time, the “Purchase
Agreement”) the Company sold to the Purchasers (i) an aggregate principal amount
of $1,800,000 of the Company’s Senior Secured Convertible Term Notes bearing an
annual interest rate of 8% with a maturity date of five (5) years from the date
of issuance (as amended, restated, amended and restated, modified or
supplemented from time to time the “Tranche A Notes”), which are convertible
into shares of the Company Common Stock and (ii) warrants to purchase 4,500,000
shares of the Company Common Stock (collectively, the “Tranche A Warrants”); and

WHEREAS, pursuant to the Purchase Agreement, the Company desires to sell to the
Purchasers (i) an aggregate principal amount of $1,800,000 of the Company’s
Senior Secured Convertible Term Notes bearing an annual interest rate of 8% with
a maturity date of five (5) years from the date of issuance (the “Tranche B
Notes” and, together with the Tranche A Notes, the “Notes”), which are
convertible into shares of the Company Common Stock, (ii) warrants to purchase
up to 25,714,286 shares of the Company Common Stock (collectively, the “Tranche
B Warrants” and, together with the Tranche A Warrants, the “Warrants”), and
(iii) 16,714,286 shares of the Company Common Stock (the “Tranche B Shares”);
and

WHEREAS, there are currently insufficient shares of the Company Common Stock
authorized under the Company’s Articles of Incorporation for the Company to
comply with its obligations to issue shares of Company Common Stock upon
conversion of the Notes and exercise of the Warrants; and

WHEREAS, the Purchase Agreement provides that the Company will promptly call a
special meeting of its stockholders for the purpose of voting to amend the
Company’s Articles of Incorporation to increase the number of authorized shares
of the Company Common Stock so that the Company will have an adequate reserve
from its duly authorized shares of Company Common Stock to comply with its
obligations to issue shares of Company Common Stock upon conversion of the Notes
and exercise of the Warrants; and

WHEREAS, as a material inducement to the purchase by the Purchasers of the
Tranche B Notes, the Tranche B Warrants, and the Tranche B Shares, the
Shareholders wish to evidence their obligation to vote all shares of Company
Common Stock that the Shareholders own or are otherwise entitled to vote to
approve the amendment to the Company’s Articles of Incorporation to increase the
number of authorized shares of the Company Common Stock so that the Company will
have an adequate reserve from its duly authorized shares of Company Common Stock
to comply with its obligations under the Notes and Warrants.

NOW, THEREFORE, the Shareholders agree as follows:

1. Each Shareholder hereby agrees to vote the shares of Company Common Stock set
forth opposite its name in Schedule A hereto (the “Schedule A Securities”) to
approve the amendment to the Company’s Articles of Incorporation to increase the
number of authorized shares of the Company Common Stock so that the Company will
have an adequate reserve from its duly authorized shares of Company Common Stock
to comply with its obligations under the Notes and Warrants and any actions
directly and reasonably related thereto at any meeting or meetings of the
shareholders of the Company, and at any adjournment thereof or pursuant to
action by written consent, at or by which such matters are submitted for the
consideration and vote of the shareholders of the Company. Upon approval by the
Shareholders of an amendment to the Company’s Articles of Incorporation in
accordance with this paragraph, this Voting Agreement shall terminate.

2. Each Shareholder hereby agrees that such Shareholder shall not enter into any
voting agreement or grant a proxy or power of attorney with respect to the
Schedule A Securities in any manner inconsistent with the obligations of such
Shareholder under this Agreement or take any other action that is inconsistent
with the obligations of such Shareholder under this Voting Agreement, including
any action that would prevent, or materially delay, the receipt of the approvals
contemplated by the Purchase Agreement.

3. Each Shareholder hereby irrevocably appoints the Purchasers, or any of them,
as proxy for and on behalf of such Shareholder to vote (including, without
limitation, the taking of action by written consent) such Shareholder’s
Schedule A Securities, for and in the name, place and stead of such Shareholder
for the matters and in the manner contemplated in Section 1 hereof. The
Purchasers shall vote the Schedule A Securities to approve the amendment to the
Company’s Articles of Incorporation to increase the number of authorized shares
of the Company Common Stock so that the Company will have an adequate reserve
from its duly authorized shares of Company Common Stock to comply with its
obligations under the Notes and Warrants.

4. Each Shareholder hereby represents and warrants to the Purchasers that as of
the date hereof:

(a) Such Shareholder (i) owns beneficially all of the shares of Company Common
Stock set forth opposite the Shareholder’s name in Schedule A hereto, (ii) has
the full and unrestricted legal power, authority and right to enter into,
execute and deliver this Voting Agreement without the consent or approval of any
other person, and (iii) has not entered into any voting agreement or other
similar agreement with or granted any person any proxy (revocable or
irrevocable) in respect of such shares; and

(b) This Voting Agreement is the valid and binding agreement of such
Shareholder.

5. If any provision of this Voting Agreement shall be invalid or unenforceable
under applicable law, such provision shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
provisions of this Voting Agreement.

6. This Voting Agreement may be executed in two or more counterparts each of
which shall be an original with the same effect as if the signatures hereto and
thereto were upon the same instrument.

7. The parties hereto agree that if for any reason any party hereto shall have
failed to perform its obligations under this Voting Agreement, then the party
seeking to enforce this Voting Agreement against such non-performing party shall
be entitled to specific performance and injunctive and other equitable relief,
and the parties hereto further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
relief. This provision is without prejudice to any other rights or remedies,
whether at law or in equity, that any party hereto may have against any other
party hereto for any failure to perform its obligations under this Voting
Agreement.

8. This Voting Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware.

9. Each Shareholder will, upon request, execute and deliver any additional
documents deemed by the Purchasers to be necessary or desirable to complete and
effectuate the covenants contained herein.

10. No Shareholder shall sell, assign, transfer, or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding in respect
of the direct or indirect sale, assignment, transfer, or other disposition of,
any Schedule A Securities at any time prior to the grant of the approval
contemplated by Section 1 hereof unless any such transferee enters into a
binding agreement to vote such shares and otherwise act in respect thereof in
accordance with the obligations imposed on the Shareholder hereunder.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the date first set forth above.

SHAREHOLDERS:

Michael L Sheriff:

Sheriff Family Limited Partnership:

By: Michael L. Sheriff – General Partner

Ivan Chow:

2

[Signature Page to Voting Agreement]

Kathleen Hanafan:

3

PURCHASERS:

Samson Investment Company

By:

Name:

Its:


4

Ironman PI Fund (QP), L.P.

By: Ironman Energy Partners, L.P.,
its general partner

By: Ironman Capital Management, LLC,


its general partner

By:

5

John Thomas Bridge and Opportunity Fund, LP

By:

Name:

Its:

6